Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 DETAILED ACTION
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
IN THE CLAIMS
Claim 9 (Canceled).
Claim 10 (Canceled).

 
  
Allowable Subject Matter
	Claims 1-2,4-5,7-8 and 11-12 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claim 1-2,4-5,7-8 and 11 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach"  relaxing fixation of the one end after the superconducting cable has been cooled to the temperature that brings the superconducting cable into the superconducting state and pushing the superconducting cable into the inner pipe of the thermally insulated double pipe from the 
Regarding claim 12 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach"  with one end of the superconducting cable protruding from an end portion of the inner pipe of the thermally insulated double pipe fixed and with the other end of the superconducting cable set to a free end; fixing the both ends of the superconducting cable; lowering a degree of vacuum in a vacuum layer that is a gap between an outside of the inner pipe and an inside of the outer pipe in the thermally insulated double pipe to reduce thermal insulation performance to uniformly raise the temperature of the superconducting cable over the at least the longitudinal direction of the superconducting cable.; and uniformly raising temperature of the superconducting cable over an entirety thereof, during temperature raising, the superconducting cable assuming a linear shape when cooled, while deforming into a helical shape when temperature raising is performed" in combination with the remaining limitations of the claim 12. 

Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The 


/PETE T LEE/Primary Examiner, Art Unit 2848